

FXCM INC.
2010 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (this "Agreement") is made and
entered into as of the date set forth on the signature page hereto (the "Grant
Date") by and between FXCM Inc., a Delaware corporation (the "Company") and the
individual named on the signature page hereto (the "Participant").
R E C I T A L S:
WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and
WHEREAS, the Committee (as defined in the Plan) has determined that it would be
in the best interests of the Company and its stockholders to grant Restricted
Stock Units (as defined below) provided for herein.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter
1.Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.
(a)    Account shall mean a separate account maintained for the Participant on
the books and records of the Company.
(b)    Administrator shall mean UBS Financial Services, Inc., or such other
entity as the Company may designate from time to time.
(c)    Cause shall mean “Cause” as defined in any employment, severance
protection or similar agreement then in effect between the Participant and any
entity that is a member of the Company Group or, if no such agreement containing
a definition of “Cause” is then in effect or if such term is not defined
therein, “Cause” shall mean a termination of employment of the Participant by
any entity that is a member of the Company Group due to (i) the Participant’s
engagement in misconduct which is materially injurious to the Company or any of
its Affiliates, (ii) the Participant’s continued failure to substantially
perform his duties to any entity that is a member of the Company Group, (iii)
the Participant’s repeated dishonesty in the performance of his duties to any
entity that is a member of the Company Group, (iv) the Participant’s commission
of an act or acts constituting any (x) fraud against, or misappropriation or
embezzlement from the Company or any of its Affiliates, (y) crime involving
moral turpitude, or (z) offense that could result in a jail sentence of at least
30 days, (v) the Participant’s engagement in conduct or activities that
materially violate any applicable governmental or quasi-governmental regulation
involving securities, (vi) the violation by the Participant of a written company
policy regarding employment, including substance abuse, sexual harassment or
discrimination, or the Company’s insider trading policy, or (vii) the material
breach by the Participant of any of the provisions of any agreement between the
Participant, on the one hand, and any entity that is a member of the Company
Group, on the other hand. The determination of the existence of Cause shall be
made by the Committee in good faith, which determination shall be conclusive for
purposes of this Agreement.
(d)    Share shall mean the Class A Common Stock of the Company, par value $0.01
per share.
(e)    Company Group shall mean the Company and its Subsidiaries.
(f)    Competing Business shall mean the retail and institutional foreign
currency exchange industry.
(g)    Consultant shall mean any individual who is engaged by the Company or any
Affiliate to render consulting or advisory services.
(h)    Continuous Service shall mean that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Consultant or Director, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service; provided further that if any Award is
subject to Section 409A of the Code, this sentence shall only be given effect to
the extent consistent with Section 409A of the Code. For example, a change in
status from an Employee of the Company to a Director of an Affiliate will not
constitute an interruption of Continuous Service. The Committee or its delegate,
in its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal or family
leave of absence.
(i)    Director shall mean a member of the Board.
(j)    Employee shall mean any person, including an Officer or Director,
employed by the Company or an Affiliate; provided, that, for purposes of
determining eligibility to receive Restricted Stock Units, an Employee shall
mean an employee of the Company or a parent or subsidiary corporation within the
meaning of Section 424 of the Code. Mere service as a Director or payment of a
director's fee by the Company or an Affiliate shall not be sufficient to
constitute "employment" by the Company or an Affiliate.
(k)    Good Reason shall mean “Good Reason” as such term may be defined in any
employment, severance protection or similar agreement then in effect between the
Participant and any entity that is a member of the Company Group, or, if there
is no such agreement or such term is not defined therein, “Good Reason” shall
mean, without the Participant’s consent, a change by the applicable entity that
is a member of the Company Group in the Participant’s duties and
responsibilities which is materially inconsistent with the Participant’s
position at the applicable entity that is a member of the Company Group, or a
material reduction in the Participant’s annual base salary (excluding any
reduction in the Participant’s salary that is part of a plan to reduce salaries
of comparably situated employees of any entity that is a member of the Company
Group generally); provided that, notwithstanding anything to the contrary in the
foregoing, the Participant shall only have “Good Reason” to terminate employment
following the applicable entity’s failure to remedy the act which is alleged to
constitute “Good Reason” within fifteen (15) business days following such
entity’s receipt of written notice from the Participant specifying such act, so
long as such notice is provided within thirty (30) business days after such
event has first occurred.
(l)    Plan shall mean the FXCM Inc. 2010 Long-Term Incentive Plan, as it may be
amended or supplemented from time to time.
(m)    Restricted Stock Units shall mean the Restricted Stock Units granted with
respect to which the terms and conditions are set forth in this Agreement.
(n)    Tax Related Items shall mean any or all income tax (including U.S.
federal, state and local tax and/or non-U.S. tax), social insurance, payroll
tax, or other tax-related items related to the Participant’s participation in
the Plan and legally applicable to the Participant.
(o)    Vested Portion shall mean at any time, the portion of the Restricted
Stock Units which has become vested, as described in this Agreement.
(p)    Vesting Schedule shall mean the vesting schedule of the Restricted Stock
Units at the times set forth on the signature page hereto.
2.    Grant of Restricted Stock Units.
(a)    This Agreement and the Restricted Stock Units granted herein shall be
subject to the Plan. The terms of the Plan are incorporated into this Agreement
by reference. If there is a conflict or an inconsistency between the Plan and
this Agreement, the Plan shall govern. Each Restricted Stock Unit granted herein
represents the right to receive one Share, subject to the terms and conditions
set forth in this Agreement and the Plan.
(b)    Subject to the provisions of this Agreement and pursuant to the
provisions of the Plan, the Company hereby grants to the Participant the number
of Restricted Stock Units specified on the signature page of this Agreement. The
Restricted Stock Units shall be credited to the Account.
3.    Consideration. The grant of the Restricted Stock Units is made in
consideration of the services to be rendered by the Participant to the Company.
4.    Terms and Conditions. All of the Restricted Stock Units shall initially be
unvested.
(a)    Vesting. Subject to the Participant’s Continuous Service through the
applicable vesting date, the Restricted Stock Units shall vest at the times set
forth on the signature page hereto.
(b)    Settlement. Restricted Stock Units not previously forfeited shall be
settled on the earlier of the applicable vesting date under the Vesting Schedule
or the date of termination under this Agreement by delivery of one Share for
each Restricted Stock Unit being settled or, if determined by the Committee in
its sole discretion, by a payment of cash equal to the Fair Market Value of one
Share.
(c)    Forfeiture; Termination of Employment; Agreement to Reimburse. If the
Participant’s Employment terminates for any reason, the Participant shall
forfeit any and all Restricted Stock Units which have not vested as of the date
of such termination and such units shall revert to the Company without
consideration of any kind.
(i)    Notwithstanding anything to the contrary in this Agreement, (x) in the
event of the termination of the Participant’s Employment (i) by any entity that
is a member of the Company Group without Cause (other than due to death or
Disability) or (ii) by the Participant for Good Reason, in each case, within the
two (2) year period following a Change in Control, the Restricted Stock Units
shall, to the extent not then vested or previously forfeited or cancelled,
become fully vested effective as of the termination date and (y) in the event of
the termination of the Participant’s Employment due to death or Disability, the
Participant shall be deemed vested in any portion of the Restricted Stock Units
that would otherwise have vested within 12 months following such termination of
Employment.
(ii)    If you have been terminated for Cause, any unvested Restricted Stock
Units shall be immediately rescinded and, in addition, you hereby agree and
promise immediately to deliver to the Company the number of Shares (or, in the
discretion of the Committee, the cash value of said shares) you received for
Restricted Stock Units that vested during the period six (6) months prior to
your termination of Employment through the date of termination of Employment.
(iii)    If, after your termination of Employment, the Committee determines in
its sole discretion that while you were a Company or Affiliate employee you
engaged in activity that would have constituted grounds for the Company or
Affiliate to terminate your employment for Cause, then you hereby agree and
promise immediately to deliver to the Company the number of Shares (or, in the
discretion of the Committee, the cash value of said shares) you received for
Restricted Stock Units that vested during the period six (6) months prior to
your termination of Employment through the date of termination of Employment.
(iv)    If the Committee determines, in its sole discretion, that at any time
after your termination of Employment and prior to the second anniversary of your
termination of Employment you (i) disclosed business confidential or proprietary
information related to any business of the Company or Affiliate or (ii) have
entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a
Competing Business and (A) such employment or consultation arrangement would
likely (in the Committee’s sole discretion) result in the disclosure of business
confidential or proprietary information related to any business of the Company
or an Affiliate to a business that is competitive with any Company or Affiliate
business as to which you have had access to business strategic or confidential
information, and (B) the Committee has not approved the arrangement in writing,
then you hereby agree and promise immediately to deliver to the Company the
number of Shares (or, in the discretion of the Committee, the cash value of said
shares) you received for Restricted Stock Units that vested during the period
six (6) months prior to your termination of Employment through the date of
termination of Employment.
5.    Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, until such time as the Restricted Stock Units are settled in accordance
with this Agreement, the Restricted Stock Units or the rights relating thereto
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Participant. Any attempt to assign, alienate, pledge,
attach, sell or otherwise transfer or encumber the Restricted Stock Units or the
rights relating thereto shall be wholly ineffective and, if any such attempt is
made, the Restricted Stock Units will be forfeited by the Participant and all of
the Participant's rights to such units shall immediately terminate without any
payment or consideration by the Company.
6.    No Rights as Shareholder.
(a)    The Participant shall not have dividend, voting or any other rights of a
shareholder with respect to the Shares underlying the Restricted Stock Units
unless and until the Restricted Stock Units vest and are settled by the issuance
of such Shares.
(b)    Upon and following the settlement of the Restricted Stock Units, the
Participant shall be the record owner of the Shares underlying the Restricted
Stock Units unless and until such Shares are sold or otherwise disposed of, and
as record owner shall be entitled to all rights of a shareholder of the Company
(including dividend and voting rights).
7.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Participant any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Participant's Continuous Service at any time, with or without
Cause.
8.    Adjustments. If any change is made to the outstanding Shares or the
capital structure of the Company, if required, the Restricted Stock Units shall
be adjusted or terminated in any manner as contemplated by the Plan.
9.    Tax Liability and Withholding.
(a)    Regardless of any action the Company and/or the Subsidiary employing the
Participant take with respect to Tax-Related Items, the Participant hereby
acknowledges that the ultimate liability for all Tax-Related Items with respect
to the Participant’s grant of Restricted Stock Units, vesting of the Restricted
Stock Units, or the issuance of Shares (or payment of cash, as applicable) in
settlement of vested Restricted Stock Units is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company. The
Participant further acknowledges that the Company (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Units, including the grant of the Restricted
Stock Units, the vesting of the Restricted Stock Units, the issuance of Shares
of in settlement of the Restricted Stock Units, the subsequent sale of Shares
acquired at vesting and the receipt of any dividends and/or any dividend
equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Restricted Stock Units to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Furthermore, if the Participant has become subject to tax
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event, the Participant acknowledges that the Company (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b)    Prior to the relevant taxable or tax withholding event, as applicable,
the Participant shall pay or make adequate arrangements satisfactory to the
Company to satisfy all Tax-Related Items. Unless the Participant chooses to
satisfy all Tax-Related items in accordance with Section 9(c) below, the
Participant hereby authorizes the Company, or their respective agents, in their
sole discretion and without any notice to or authorization by the Participant,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:
(i)    withholding from proceeds of the sale of Shares of issued in settlement
of the vested Restricted Stock Units, either through a voluntary sale or through
a mandatory sale arranged by the Company (on the Participant’s behalf pursuant
to this authorization), to the extent and in the manner permitted by all
applicable securities laws, including making any necessary securities
registration or taking any other necessary actions; or
(ii)    withholding in Shares to be issued in settlement of the vested
Restricted Stock Units that number of whole Shares the fair market value of
which (determined by reference to the closing price of the Shares on the
principal exchange on which the Shares trade on the date the withholding
obligation arises, or if such date is not a trading date, on the next preceding
trading date) is equal to the aggregate withholding obligation as determined by
the Company with respect to such grant of Restricted Stock Units.
(c)     At any time not less than three (3) business days prior to the relevant
taxable or tax withholding event, as applicable, the Participant may elect to
satisfy all Tax-Related Items by delivering to the Administrator an amount, by
such means as the Company and/or the Administrator may establish or permit, that
the Company determines is sufficient to satisfy the Participant's Tax-Related
Items.
(d)    To avoid unfavorable accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the Company
satisfies the withholding obligation for Tax-Related Items by withholding a
number of Shares being issued under the Award as described above, the
Participant hereby acknowledges that, for tax purposes, the Participant is
deemed to have been issued the full number of Shares subject to the grant of
Restricted Stock Units, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of the
Participant’s participation in the Plan. In the event the Tax-Related Items
withholding obligation would result in a fractional number of Shares to be
withheld by the Company, such number of Shares to be withheld shall be rounded
up to the next nearest number of whole Shares. If, due to rounding of Shares,
the value of the number of Shares retained by the Company pursuant to this
provision is more than the amount required to be withheld, then the Company may
pay such excess amount to the relevant tax authority as additional withholding
with respect to the Participant. Finally, the Participant hereby acknowledges
that the Participant is required to pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold or account for as a result of
the grant, vesting of the Participant’s Restricted Stock Units, or the issuance
of Shares in settlement of vested Restricted Stock Units that cannot be
satisfied by the means previously described. The Participant hereby acknowledges
that the Company may refuse to issue or deliver the Shares in settlement of the
vested Restricted Stock Units, or to deliver the proceeds of the sale of Shares
issued in settlement of the vested Restricted Stock Units, to the Participant if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items. The Participant shall have no further rights with
respect to any Shares that are retained by the Company pursuant to this
provision, and under no circumstances will the Company be required to issue any
fractional Shares.
10.    Compliance with Law. The issuance and transfer of Shares shall be subject
to compliance by the Company and the Participant with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company's Shares may be listed.
No Shares shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel.
11.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the General Counsel of the
Company at the Company's principal corporate offices. Any notice required to be
delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant's address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.
12.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of New York without regard to conflict of
law principles.
13.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.
14.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Participant
and the Participant's beneficiaries, executors, administrators and the person(s)
to whom the Restricted Stock Units may be transferred by will or the laws of
descent or distribution.
15.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
16.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Restricted Stock Units in this Agreement does not create any
contractual right or other right to receive any Restricted Stock Units or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant's employment with the Company.
17.    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Restricted Stock Units, prospectively or
retroactively; provided, that, no such amendment shall adversely affect the
Participant's material rights under this Agreement without the Participant's
consent.
18.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.
19.    No Impact on Other Benefits. The value of the Participant's Restricted
Stock Units is not part of his or her normal or expected compensation for
purposes of calculating any severance, retirement, welfare, insurance or similar
employee benefit.
20.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
21.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon the vesting or
settlement of the Restricted Stock Units or disposition of the underlying shares
and that the Participant has been advised to consult a tax advisor prior to such
vesting, settlement or disposition.






[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.


FXCM INC.


By_________________________________


Its _________________________________


[ ]




____________________________________






The Grant Date is _________
The number of Restricted Stock Units granted: ___________
Twenty-five percent (25%) of the Restricted Stock Units (rounded up to the
nearest whole number) shall vest on the first anniversary of the date of this
Agreement and on each of the next three (3) successive anniversaries thereof
unless previously vested or forfeited in accordance with the Plan or this
Agreement



1